DOLORES K. SLOVITER, Circuit Judge.
1. Motion by Thomas W. Corbett, Jr., Governor of Pennsylvania, For Leave to File Amicus Curiae Brief in Support of Appellees/Cross-Appellants’ Petition for Panel Rehearing and Rehearing En Banc;
2. Motion by The Pennsylvania Chamber of Business and Industry, the Pennsylvania Manufactures’ Association, and the Greater Philadelphia Hispanic Chamber of Commerce to File Statement as Amicus Curiae in Support of Appellees/Cross-Appellants’ Petition for Panel Rehearing and Rehearing En Banc.
3. Petition filed by Appellee Irex Corp. for rehearing before the original panel and for en banc rehearing.

ORDER

The foregoing petition for panel rehearing is granted. The panel will prepare an order certifying to the Pennsylvania Supreme Court the question regarding the interpretation of Pennsylvania’s Business Corporation Law of 1988. In light of the fact that the question will be certified, the motions of Governor Corbett and The Pennsylvania Chamber of Business and Industry, the Pennsylvania Manufactures’ Association, and the Greater Philadelphia Hispanic Chamber of Commerce to file statements or briefs in support of rehearing are dismissed as moot.